Opinion by
Mr. Justice Mitchell,
The facts in regard to the decedent’s negligence are not disputed. He was riding a bicycle, and when he came to defendant’s road, which at that point had four tracks, a freight train was passing, for which he had to wait. He did not dismount, but made what the appellant calls a “ bicycler’s stop ” by circling on his wheel round and round at a distance of fire to ten yards from the track, and when the freight train had passed he started across without dismounting, and was struck by a train coming in the opposite direction on another track. Passing by the questions raised as to Iris ability to see the coming train from other points, it is admitted that before reaching a position of actual danger there was a space of not less than seven feet between the toolhouse and the nearest track, from which an unobstructed view of the train could have been had. It was the duty of the deceased to stop there and to dismount in order to make his stop effective for the purpose of looking and listening. The real contention of the appellant is embodied in the proposition that the circling round and round constituted a legal as well as a “bicycler’s stop.” No such proposition can be entertained for a moment. In so circling the rider must to some extent have his attention fixed on his wheel, and at parts of the circle must have his back to the track which he is professing to watch. The law requires a full stop, not only for the sake of time and opportunity for observation, but to secure undivided attention, and the substantial and not merely perfunctory performance of the duty to look and listen. Riding round and round in large or small circles, waiting for a chance to shoot across, is not a stop at all, either in form or substance. Considering the ease of dismounting and the control of the rider over his instrument, a bicycler must under all ordinary circumstances be treated as subject to the same rules as a pedestrian. We do not say that there may not be cases of accident by broken gearing, or steep grade or other casualty which will require a modification of the application of such rules, but these cases will be exceptional, and must be decided on their own facts when they arise. The *47general rule to be applied requires that a bicycler must dismount, or at least bring his wheel to such a stop as will enable him to look up and down the track and listen, in the manner required of a pedestrian. It is plain that the deceased in the present case did not do this, and that his failure to do it was an efficient element of the unfortunate accident by which he lost his life.
Judgment affirmed.